internal_revenue_service number release date index number ------------------------- ---------------------- ---------------------------- ------------------------ in re ------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------ id no ------------ ---------------------------------------------------- telephone number --------------------- refer reply to cc psi b04 plr-155359-07 date date legend legend husband wife revocable_trust property trust purchasing trust state date date year year x ------------------------- ---------------------- ------------------------------------------- ---------------------------------------------------------------------------- ----- -------------------------------------------------------- -------------------------------- ------------ ------------------ --------------------------- ------- ------- ---- dear ---------------------------- this is in response to a letter dated date and subsequent correspondence requesting rulings under sec_2501 and sec_2702 regarding the proposed transfer of property to trust the facts submitted and representations made are as follows purchasing trust was established on date purchasing trust is an irrevocable_trust established for the benefit of husband and wife’s issue currently the trustee of purchasing trust is not related to or employed by husband or wife the terms of purchasing trust provide that during the lifetime of husband and wife the trustee may add any charitable_organization as a beneficiary of purchasing trust in year husband and wife established a joint revocable_trust revocable_trust husband and wife are the trustees of revocable_trust article iii sec_3_1 of revocable_trust provides that the during the lifetime of husband and wife trustees are plr-155359-07 to distribute community_property belonging to both husband and wife held in revocable_trust as directed by either husband or wife in addition the trustee is to distribute separate_property belonging to husband or wife held in revocable_trust as directed by husband or wife in year revocable_trust purchased property from an unrelated third party property consists of a single family home situated on x acres husband and wife use property as a vacation home property has never been rented out for commercial purposes husband and wife propose to execute trust which is intended to meet the requirements of a qualified_personal_residence_trust qprt as described in sec_25 c husband is to be the trustee of trust the proposed terms of trust provide that the trustee is to hold property for the exclusive rent-free use by husband and wife during their joint lives and until the death of the survivor of husband and wife upon the death of the survivor of husband and wife the trustees of trust are to distribute the remaining assets of trust to the trustee of purchasing trust to be added to the principal of purchasing trust during the joint lives of husband and wife and the life of the survivor all expenses of property are to be paid_by husband and wife and purchasing trust in the same manner in which expenses are borne by the holders of legal life estates and remainder interests under the law of state where property is located no person other than husband and wife will hold any term_interest in trust concurrently with either husband or wife after executing trust husband and wife through revocable_trust will transfer property to trust and purchasing trust will transfer to husband and wife cash and marketable_securities with an aggregate fair_market_value on the date of transfer equal to the value of the remainder_interest in trust based upon the fair_market_value of property on the date of transfer as determined by an independent expert appraiser and the general actuarial principals of sec_7520 it has been represented that the transaction which is the subject of this ruling_request was first proposed to husband and wife on date at which date there were sufficient liquid funds in purchasing trust to fully fund the purchase of the remainder_interest in trust it has also been represented that purchasing trust was funded prior to date in an independent transaction that is not related to the transaction that is the subject of this ruling_request finally it has been represented that neither husband nor wife is suffering from any condition or illness such that there is at least a percent probability that either husband or wife will die within one year in addition neither husband nor wife has ever transferred an interest in a residence in a transaction described in sec_2702 husband and wife are requesting the following rulings plr-155359-07 property constitutes a personal_residence for purposes of sec_2702 and sec_25_2702-5 husband and wife’s sale through revocable_trust of a remainder_interest in trust to purchasing trust qualifies for the qprt exception to the special valuation rule_of sec_2702 and therefore the remainder_interest should be valued for federal transfer_tax purposes in accordance with the general actuarial valuation rules under sec_7520 husband and wife’s sale through revocable_trust of a remainder_interest in trust to purchasing trust will constitute a sale for adequate_and_full_consideration in money or money’s worth and will not constitute a gift_for federal gift_tax purposes provided purchasing trust pays for the remainder_interest in trust with cash or marketable_securities having an aggregate fair_market_value equal to the value of the remainder_interest determined in accordance with the general actuarial valuation rules under sec_7520 law and analysis sec_2501 imposes a tax on the transfer of property by gift by an individual sec_2511 provides that the tax imposed by sec_2501 applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that if a gift is made in property the value thereof at the date of the gift shall be considered the amount_of_the_gift sec_2512 provides that where property is transferred for less than an adequate_consideration in money_or_money's_worth then the amount by which the value of the property exceeded the value of the consideration is deemed a gift sec_2702 provides that solely for purposes of determining whether a transfer of an interest in trust to or for the benefit of a member_of_the_transferor's_family is a gift and the value of such transfer the value of any interest in such trust retained by the transferor or any applicable_family_member as defined in sec_2701 shall be determined as provided in sec_2702 sec_2702 provides that the value of any retained_interest that is not a qualified_interest is treated as being zero the value of any retained_interest that is a qualified_interest is determined under sec_7520 sec_2702 provides that section sec_2702 shall not apply to any transfer of an interest in trust all the property in which consists of a residence to be used as a personal_residence by persons holding term interests in such trust plr-155359-07 sec_25_2702-5 of the gift_tax regulations provides in part that sec_2702 does not apply to a transfer in trust meeting the requirements of that section a transfer in trust meets the requirements of the section only if the trust is a personal_residence_trust as defined in section sec_25_2702-5 a_trust meeting the requirements of a qualified_personal_residence_trust qprt as defined in sec_25_2702-5 is treated as a personal_residence_trust a_trust of which the term holder is the grantor that otherwise meets the requirements of a personal_residence_trust or a qprt is not a personal_residence_trust or a qprt if at the time of transfer the term holder of the trust already holds term interests in two trusts that are personal_residence trusts or qprts of which the term holder was the grantor for this purpose trusts holding fractional interests in the same residence are treated as one trust sec_25_2702-5 provides that a qprt is a_trust meeting all the requirements of sec_25_2702-5 these requirements must be met by provisions in the governing instrument and these governing instrument provisions must by their terms continue in effect during the existence of any term_interest in the trust under sec_25_2702-5 and ii in general a qprt is a_trust the governing instrument of which prohibits the trust from holding for the entire term of the trust any assets other than one residence to be used or held for use within the meaning of sec_25_2702-5 as a personal_residence of the term holder and certain additional assets as described in sec_25_2702-5 ii sec_25_2702-5 provides that a personal_residence of a term holder is either - - a the principal_residence of the term holder within the meaning of sec_1034 b one other residence of the term holder within the meaning of sec_280a but without regard to sec_280a or c an undivided fractional interest in either sec_25_2702-5 provides that a personal_residence may include appurtenant_structures used by the term holder for residential purposes and adjacent land not in excess of that which is reasonably appropriate for residential purposes taking into account the residence's size and location the fact that a residence is subject_to a mortgage does not affect its status as a personal_residence the term personal_residence does not include any personal_property eg household furnishings sec_25_2702-5 provides that a residence is a personal_residence only if its primary use is as a residence of the term holder when occupied by the term holder the principal_residence of the term holder will not fail to meet the requirements of the preceding sentence merely because a portion of the residence is used in an activity meeting the requirements of sec_280a or relating to deductibility of expenses related to certain uses provided that such use is secondary to use of the residence as a residence a residence is not used primarily as a residence if it is used to provide transient lodging and substantial services are provided in connection with the provision plr-155359-07 of lodging eg a hotel or a bed and breakfast a residence is not a personal_residence if during any period not occupied by the term holder its primary use is other than as a residence sec_25_2702-5 provides that if spouses hold interests in the same residence including community_property interests the spouses may transfer their interests in the residence or a fractional portion of their interests in the residence to the same qprt provided that the governing instrument prohibits any person other than one of the spouses from holding a term_interest in the trust concurrently with the other spouse sec_2702 provides that for purposes of sec_2702 the transfer of an interest in property with respect to which there is one or more term interests shall be treated as a transfer of an interest in trust under sec_2702 and sec_25_2702-4 for purposes of sec_2702 if an individual acquires a term_interest_in_property in the same transaction or a series of related transactions one or more members of the individual's family acquire an interest in the same property the individual acquiring the term interests in the property is treated as having acquired the entire property and then transferring to the family members the interests acquired by such persons in the transaction or series of transactions the transfer is treated as made in exchange for the consideration if any provided by the family members for the acquisition of their interests in the property sec_2702 provides that the term term_interest means either a life interest in property or an interest in property for a term of years sec_25_2702-4 example considers a situation where k owns rental real_estate valued at dollar_figure k sells a remainder_interest in the property to k's child retaining the right to receive the income from the property for years the purchase_price paid_by k's child for the remainder_interest is equal to the value of the interest determined under sec_7520 k's retained_interest is not a qualified_interest and is therefore valued at zero therefore k has made a gift in the amount of dollar_figure less the consideration received from k's child sec_2702 provides that the term member_of_the_family has the meaning given such term by sec_2704 sec_2704 defines member_of_the_family to mean with respect to an individual a such individual's spouse b any ancestor or lineal descendant of such individual or such individual's spouse c any brother or sister of the individual and d any spouse of any individual described in clauses b or c sec_7520 provides that the value of an annuity an interest for life or a term of years and a remainder or reversionary_interest is to be determined under tables prescribed by the secretary_of_the_treasury using the interest rate as prescribed under sec_7520 plr-155359-07 ruling based on the facts submitted and the representations made the size of property is comparable to that of properties in proximity to property used for residential purposes accordingly for purposes of sec_25_2702-5 property includes adjacent land not in excess of that which is reasonably appropriate for residential purposes taking into account the residence's size and location in addition the residence located on property satisfies the primary use requirements of sec_25_2702-5 accordingly we conclude that property constitutes a personal_residence within the meaning of sec_2702 and sec_25_2702-5 ruling sec_2 and in the instant case husband and wife will transfer through revocable_trust their respective interests in property to trust and in a related transaction husband and wife will transfer through revocable_trust a remainder_interest in property under the terms of trust to purchasing trust in exchange for purchasing trust's payment to husband and wife of cash and securities equal in value to the actuarial value of the remainder_interest as determined under sec_7520 the transaction comes within the purview of sec_2702 and sec_25_2702-4 and is similar to the transaction described in sec_25 d example except that example does not involve a transfer to a qprt therefore the transaction is treated as a transfer by husband and wife of their respective remainder interests in property coupled with the retention by each under the terms of trust of a life interest in property assuming neither husband nor wife is terminally ill as that term is defined in sec_25 b husband and wife will each receive adequate_consideration for the transfer of their respective remainder_interest to purchasing trust further husband's retained_interest and wife's retained_interest will be valued under the actuarial_tables prescribed under sec_7520 assuming that trust constitutes a qprt that meets the requirements of sec_25_2702-5 accordingly we conclude that the transfer of property to trust followed by the sale of the remainder_interest to purchasing trust in exchange for cash or marketable_securities having an aggregate fair_market_value equal to the value of the remainder_interest as of the date of transfer determined under the actuarial_tables prescribed under sec_7520 will not constitute a taxable gift by either husband or wife for federal gift_tax purposes under sec_2501 except as specifically ruled herein we express no opinion on the federal tax consequences of the proposed transaction under the cited provisions or under any other provisions of the code specifically we express no opinion regarding whether trust qualifies as a qprt under sec_25_2702-5 in addition we express no opinion on whether the corpus of trust will be includible in the gross_estate of either husband or plr-155359-07 wife under sec_2036 or any other provision of the code further we are expressing no opinion regarding the fair_market_value of property on the date property is contributed to trust this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely george masnik george masnik branch chief branch passthroughs special industries enclosures copy for ' purposes
